DETAILED ACTION
This is in response to the application filed on 06/25/2019 in which claims 1-21 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the method is performed…” There is insufficient antecedent basis for this limitation in the claim and parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kursun et al., US 2020/0186523 (Kursun, hereafter) over Bradley et al., US 2017/0163645 (Bradley, hereafter).
Regarding claim 1,
Kursun discloses a method for execution in a distributed ledger system, the method comprising: 
receiving, by a node computing entity, a composite validation request for a transaction, wherein the composite validation request comprises a context for the transaction (See Kursun: at least Fig. 4-5, para 12-13, 60, 84 and 89, receiving an authentication or validation request from a device/node that comprises data about user account data or financial data (i.e. context)); 

providing, by the node computing entity, a first validation request to a first heterogeneous role pool, wherein (a) the first heterogeneous role pool comprises a first plurality of homogeneous validators, and (b) the first validation request is identified in the workflow (See Kursun: at least Fig. 1-2, para 4, 27, 64-66, and 81-84, providing the authentication request to a first group that includes a set of heterogeneous devices/users (i.e. validators) and the request is identified in the workflow steps (such as workflow steps illustrated in Fig. 4-6)); 
providing, by the node computing entity, a second validation request to a second heterogeneous role pool, wherein (a) the second heterogeneous role pool comprises a second plurality of homogeneous validators, and (b) the second validation request is identified in the workflow (See Kursun: at least Fig. 1-2, para 4, 27, 64-66, and 81-84, a second group that includes a second set of heterogeneous devices/users (i.e. validators));  
receiving, by the node computing entity, a first validation response from the first heterogeneous role pool; receiving, by the node computing entity, a second validation response from the second heterogeneous role pool (See Kursun: at least Fig. 5-6, para 59-62, 67, and 92-93, receiving the validation votes from nodes of first and second groups); and 
determining, by the node computing entity and based at least on the first validation response and the second validation response, a composite validation response for the validation request (See Kursun: at least Fig. 5-6, para 59-62, 67, . 
Although, Kursun discloses identifying an orchestration that is associated with (a) validation/authentication rules (validation policy), (b) policies and steps to determine whether a validation is successful (e.g. counting votes through consensus mechanism) which corresponds to reconciliation policy, and (c) steps to take to validate/authenticate a transaction which corresponds to workflow (See Kursun: at least Fig. 4-6, para 46, 49, 57, 59-60, 80, 89, and 93), however, Kursun does not explicitly teach Identifying a configurable orchestration definition wherein the configurable orchestration definition.
On the other hand, Bradley discloses identifying an orchestration description that includes workflow utilized to process transactions (Bradley: at least Fig. 9a, para 274-275 and 294-295). Kursun and Bradley are from the same field of endeavor of processing data in heterogeneous platform. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Kursun with Bradley’s teaching in order to identify, by the node computing entity, a configurable orchestration definition based at least in part on the context for the transaction, wherein the configurable orchestration definition (a) is associated with a validation policy, (b) is associated with a reconciliation policy, and (c) is associated with a workflow, with reasonable expectation of success. 

Regarding claim 2,
the combination of Krusun and Bradley discloses wherein (a) the method is performed by a consensus mechanism in the distributed ledger system and (b) the consensus mechanism comprises an orchestration selection manager, a validation orchestration manager, and a reconciliation manager (See Kursun: at least Fig. 4-6, para 43, 46, 49, 57, 59-60, 80, 89, and 93 and Bradley: at least Fig. 9a, para 274-275 and 294-295). 
Regarding claim 3,
the combination of Krusun and Bradley discloses wherein the reconciliation manager determines the composite validation response for the validation request (See Kursun: at least Fig. 5-6, para 59-62, 67, and 92-93). 
Regarding claim 4,
the combination of Krusun and Bradley discloses wherein determining the composite validation response comprises aggregating the first validation response and the second validation response based at least in part on an aggregating reconciliation policy (See Kursun: at least Fig. 5-6, para 59-62, 67, and 92-93). 
Regarding claim 5,
the combination of Krusun and Bradley discloses wherein the composite validation request is received from an existing consensus infrastructure (See Kursun: at least Fig. 5-6, para 59-62, 67, and 92-93).
Regarding claim 6,
the combination of Krusun and Bradley discloses wherein providing the first validation request further comprises a first validation policy (See Kursun: at least Fig. 5-6, para 12-13, 82-89). 
Regarding claim 7,
the combination of Krusun and Bradley discloses wherein the composite validation request is associated with a domain and a context (See Kursun: at least Fig. 4-5, para 12-13, 60,84 and 89, the request transaction could be associated with finance domain and context of currency of updating a user account). 
Regarding claims 8-14,
the scopes of the claims are substantially the same as claims 1-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-7, respectively.

the scopes of the claims are substantially the same as claims 1-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-7, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al, 2018/0337882 disclosing process for consensus nodes to switch between different roles in which members have the right to recommend, vote, evaluate housekeepers, verify blocks, verify transactions, and supervise operations of a domain name node. Members also have the responsibilities to maintain distributed shared databases and resolve domain names. Each member has the same rights and responsibilities, equal status. Any new member must be approved by the majority of the existing members. See Fig. 6 and para 83-84.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
03/10/2021